DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-9, filed on 7/5/2022, with respect to Double Patenting rejection of claim 1 have been fully considered and are persuasive.  The Double Patenting rejection of claim 1 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 1:
Replace line 2 for obvious typo correction:
---calculating, at least one layer of multiplication/accumulation processing (MAC)---.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-8:
The present invention describes a method comprising calculating, at least one layer of multiplication/accumulation processing (MAC) units, input data and delayed versions of processed input data to generate processing results for another layer of MAC units, the another layer of MAC units different than the at least one layer of MAC units; providing output data based partly on the processing results, the output data representative of the input data being processed according to an aspect of a wireless protocol; and transmitting the output data via at least one RF antenna in accordance with the wireless protocol.  The closest prior art, US Patent 10,924,152 B1 discloses a same method, but is overcame by the terminal disclaimer filed on 7/5/2022.  Other prior art of record fails to disclose calculating, at least one layer of multiplication/accumulation processing (MAC) units, input data and delayed versions of processed input data to generate processing results for another layer of MAC units, the another layer of MAC units different than the at least one layer of MAC units; providing output data based partly on the processing results, the output data representative of the input data being processed according to an aspect of a wireless protocol.  This distinct feature has been added to independent claim 1, thus rendering claims 1-8 allowable.
(2) Regarding claims 9-19 and 23-25:
The present invention describes an  apparatus comprising a plurality of transmission devices coupled to sensors, the plurality of transmission devices configured to transmit sensor data in accordance with a wireless communication protocol; and a receiver configured to receive narrowband Internet of Things (IoT) transmissions from the plurality of transmission devices and configured to process the narrowband IoT transmissions using a plurality of multiplication-accumulation (MAC) units and a plurality of delay units that are configured to generate output data based on the narrowband IoT transmissions and delayed versions of the narrowband loT transmissions, the output data representative of the narrowband IoT transmission being processed in accordance with an aspect of a wireless communications protocol.  The closest prior art, US Patent Luo et al. (US 10,886,998 B2) discloses a mixing coefficient data specific to a processing mode selection using layers of multiplication/accumulation units for wireless communication, but fails to disclose a receiver configured to receive narrowband Internet of Things (loT) transmissions from the plurality of transmission devices and configured to process the narrowband loT transmissions using a plurality of multiplication-accumulation (MAC) units and a plurality of delay units that are configured to generate output data based on the narrowband loT transmissions and delayed versions of the narrowband loT transmissions.  This distinct feature has been added to independent claim 9, thus rendering claims 9-19 and 23-25 allowable.
(3) Regarding claims 20-22:
The present invention describes an apparatus comprising: a radio frequency (RF) antenna configured to receive an RF wireless transmission comprising input data; a recurrent neural network comprising a plurality of multiplication/accumulation (MAC) processing units, a plurality of delay units, and a plurality of memory look-up units (MLU units); and non-transitory computer readable media encoded with executable instructions which, when executed by at least one processing unit, is configured to cause the apparatus to perform operations comprising: implementing a wireless receiver processing mode based on a processing mode selection corresponding to the wireless receiver processing mode; mixing input data at the at least one processing unit using a plurality of coefficients, wherein mixing the input data comprises: obtaining, from at least a portion of the plurality of memory look-up units, the plurality of coefficients based on the implemented wireless receiver processing mode; and calculating, at least a portion of the multiplication/accumulation (MAC) processing units, the input data and delayed versions of the input data with a portion of the plurality of coefficients to generate a plurality of processing results; providing, to a mobile application of the apparatus, output data based partly on the plurality of processing results.  The closest prior art, US Patent Luo et al. (US 10,886,998 B2) discloses a mixing coefficient data specific to a processing mode selection using layers of multiplication/accumulation units for wireless communication, but fails to disclose a recurrent neural network comprising a plurality of multiplication/accumulation (MAC) processing units, a plurality of delay units, and a plurality of memory look-up units (MLU units); and non-transitory computer readable media encoded with executable instructions which, when executed by the at least one processing unit, is configured to cause the apparatus to perform operations comprising: implementing a wireless receiver processing mode based on a processing mode selection corresponding to the wireless receiver processing mode; mixing input data at the at least one processing unit using the plurality of coefficients, wherein mixing the input data comprises: obtaining, from at least a portion of the plurality of memory look-up units, the plurality of coefficients based on the implemented wireless receiver processing mode; and calculating, at least a portion of the multiplication/accumulation (MAC) processing units, the input data and delayed versions of the input data with a portion of the plurality of coefficients to generate a plurality of processing results; providing, to a mobile application of the apparatus, output data based partly on the plurality of processing results.  These distinct features have been added to independent claim 20, thus rendering claims 20-22 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/9/2022